UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4211



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LAWRENCE ELIE MEGGISON, a/k/a Larry Edwards,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
02-332-CCB)


Submitted:   August 17, 2005                 Decided:   October 11, 2005


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant.     Thomas M. DiBiagio, United States
Attorney, Angela R. White, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           A jury convicted Lawrence Meggison on one count of

possession with intent to distribute heroin, in violation of 21

U.S.C. § 841(a)(1) (2000).    The district court sentenced Meggison

as a career offender to 210 months in prison.              Meggison now

appeals.   His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising two issues. Meggison also

has filed a pro se supplemental brief, and counsel has filed a

supplemental brief.   We affirm.



                                    I

           A   Maryland   state   trooper   stopped   Meggison   because

Meggison was driving without a seat belt.             Meggison gave the

trooper a license that proved to be suspended.         When the trooper

told Meggison that he was going to arrest him for driving under a

suspended license, Meggison was uncooperative. He moved toward the

passenger side of his vehicle, grabbed a jacket from the passenger

seat, and fled.     Meggison was apprehended approximately thirty

minutes later.    The jacket, which the state trooper identified at

trial as the one that Meggison had grabbed when he fled, contained

1509 packets of heroin in its various pockets.




                                  - 2 -
                                 II

            Counsel contends that the traffic stop was unwarranted

and that the evidence seized as a result of that stop therefore was

inadmissible.   Under Whren v. United States, 517 U.S. 806 (1996),

officers may stop a vehicle based on a minor traffic infraction,

even if the true motivation for the stop was the belief, not rising

to probable cause, that the vehicle’s occupants were engaged in

illegal drug activity.     Id. at 812-13.   Here, the state trooper

testified that Meggison was not wearing a seat belt while driving--

an offense for which a driver may be stopped and issued a traffic

citation.   Md. Code Ann. (Transp.) §   22-412.3(b) (Lexis 2002).   We

conclude that the stop in this case was reasonable.    Our review of

the record further discloses no irregularity in officers’ actions

after the stop that resulted in the discovery of the heroin, and we

conclude that there was no Fourth Amendment violation.



                                 III

            Meggison raises three claims in his pro se brief.   None

of the claims has merit.    First, ineffective assistance of trial

counsel does not conclusively appear on the face of the record.

Therefore, Meggison should raise this claim, if at all, in a motion

filed pursuant to 28 U.S.C. § 2255 (2000).      See United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).          Second, the

prosecutor did not express a personal belief in the credibility of


                                - 3 -
any witness.    Nor did the prosecutor suggest that the testimony of

a witness was corroborated by evidence that the prosecutor knew of

but the jury did not.      Thus, there was no improper vouching or

bolstering of any witness.    See United States v. Sanchez, 118 F.3d

192, 198 (4th Cir. 1997).

          Finally, our review of the record discloses that there

was sufficient evidence to convict Meggison. See Glasser v. United

States, 315 U.S. 60, 80 (1942).   Witness credibility is within the

sole province of the jurors, who will resolve any discrepancies in

testimony when making credibility determinations.        See United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).    We note that

the trooper testified that the jacket that Meggison fled with was

the same jacket that Meggison had with him when officers found him

hiding in a camper.    The jacket contained 1509 packets of heroin--

an amount and packaging method that are consistent with drug

distribution.



                                  IV

          Counsel contends that Meggison’s sentence as a career

offender, see U.S. Sentencing Guidelines Manual § 4B1.1 (2004),

violated United States v. Booker, 125 S. Ct. 738 (2005), and

Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004).

Because the issue is raised for the first time on appeal, review is

for plain error.      See Fed. R. Crim. P. 52(b); United States v.


                                - 4 -
Olano, 507 U.S. 725, 732 (1993). Meggison’s reliance on Blakely is

misplaced.      In   both   Blakely   and   Booker,      the   Supreme    Court

reaffirmed its holding in Almendarez-Torres v. United States, 522

U.S. 224, 244 (1998), that the fact of a prior conviction need not

be proven to a jury beyond a reasonable doubt.           Booker, 125 S. Ct.

at 756; Blakely, 124 S. Ct. at 2536.            Here, it is clear from the

face of the judicial record that Meggison had the requisite number

of prior qualifying felony convictions for the career offender

enhancement.*



                                      V

             We accordingly affirm the conviction and the sentence.

In accordance with Anders, we have examined the entire record and

have found no other meritorious issues for appeal.                This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.      If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, counsel

may   then    move   in   this   court    for    leave   to    withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because


      *
      Additionally, our review of the record discloses “no
nonspeculative basis for concluding that the treatment of the
guidelines as mandatory ‘affect[ed] the district court’s selection
of the sentence imposed.’” See United States v. White, 405 F.3d
208, 223 (4th Cir. 2005).

                                    - 5 -
the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not     aid   the

decisional    process.      The   motions     to   remand   and   to    file   a

supplemental brief are denied.



                                                                       AFFIRMED




                                    - 6 -